DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to an After Final Consideration Pilot Program 2.0 Request filed by the applicant on March 11, 2022.  The applicant’s amendment has been entered and was used as a baseline for the examiner’s amendment described below.
Terminal Disclaimer
The terminal disclaimer filed on December 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,778,631 been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2022 was filed after the mailing date of the  office action  on February 9, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Saad K. Hassan, ESQ., Reg. No. 70,223 on March 29, 2022 through subsequent communications following a telephone interview on March 28, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Currently amended) A method comprising:
detecting activity, by a computing device, within a comment thread in a content item stored by a content management system, the computing device having an application installed thereon for accessing the content item, wherein the comment thread is associated with a portion of the content item;
providing instructions to present, within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
providing instructions to present, within the notification interface, in visual association with the notification, and concurrent with the notifications, a response interface element configured to receive input from the user of the computing device, wherein the input from the user is entered directly from the notification interface without having to access the content item from the application associated with the content item; and
in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item.

2. (Original) The method of claim 1, wherein at least one of the notifications associated with other content items stored by the content management system is associated with one or more 

3. (Original) The method of claim 1, further comprising: receiving an interaction with the notification from the user in relation to the comment thread; and 
in response to receiving the interaction, displaying the content item within the application for accessing the content item.

4, (Original) The method of claim 1, wherein the input includes at least one of a textual input, an image, a sound file, a video, or a chart.

5. (Original) The method of claim 1, wherein the notification further identifies one or more users that have commented within the comment thread.

6. (Original) The method of claim 5, wherein the notification identifies at least one of the one or more users by displaying an image for each of at least one of the one or more users within the notification.

7. (Original) The method of claim 1, wherein the notification further identifies the portion of the content item associated with the comment thread.

8. (Original) The method of claim 7, wherein the notification identifies the portion of the content item associated with the comment thread by including text associated with the portion of the content item within the notification.

9. (Original) The method of claim 1, wherein the content item comprises a collaboratively editable file stored by the content management system.

10. (Original) The method of claim 1, further comprising: removing the notification from the notification interface in response to receiving the input from the user.

11. (Original) The method of claim 1, further comprising: presenting, within the notification interface, a second interface element configured to, in response to an input from the user of the computing device, toggle a status of the notification between read and unread.

12. (Original) The method of claim 1, further comprising: 
presenting, within the notification interface, a second interface element configured to, in response to an input from a user of the computing device, flag the notification for a later time.

13. (Original) The method of claim 1, further comprising: 
presenting, within the notification interface, a second interface element configured to, in response to an input from the user of the computing device, remove the notification from the notification interface and, after passage of a period of time, re-present the notification within the notification interface.

14. (Original) The method of claim 1, further comprising:


15. (Original) The method of claim 1, further comprising: ordering the notifications within the notification interface based on a priority set by a user of the computing device.

16. (Original) The method of claim 15, wherein the priority set by the user comprises a priority of content items stored by the content management system.

17. (Original) The method of claim 16, wherein the priority of a first document stored by the content management system is based at least in part on the priority of a folder in which the first document is stored.

18. (Original) The method of claim 1, further comprising:
presenting, within the notification interface, a second interface element configured to, in response to an input from the user of the computing device, filter notifications within the notification interface based on one or more of: 
users associated with the notifications, content items associated with the notifications, folders associated with the notifications, tags associated with the notifications, tasks associated with the notifications, and dates associated with the notifications.


detecting activity, by a computing device, within a comment thread in a content item stored by a content management system, the computing device having an application installed thereon for accessing the content item, wherein the comment thread is associated with a portion of the content item;
providing instructions to present, within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
providing instructions to present, within the notification interface, in visual association with the notification, and concurrent with the notifications, a response interface element configured to receive input from the user of the computing device, wherein the input from the user is entered directly from the notification interface without having to access the content item from the application associated with the content item; and
in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item.

20. (Currently amended) A computing device comprising:

detecting activity within a comment thread in a content item stored by a content management system, wherein the computing device has an application installed thereon for accessing the content item, and wherein the comment thread is associated with a portion of the content item;
providing instructions to present, within a notification interface of a computing device operating system interface of the computing device separate from the application that is dedicated to notifying a user of the computing device of detected activity on a plurality of applications installed on the computing device including the application and at least one additional application, a notification that identifies the detected activity, the notification interface displaying notifications associated with other content items stored by the content management system;
providing instructions to present, within the notification interface, in visual association with the notification, and concurrent with the notifications, a response interface element configured to receive input from the user of the computing device, wherein the input from the user is entered directly from the notification interface without having to access the content item from the application associated with the content item; and
in response to receiving the input from the user, providing the input to the content management system, the content management system configured to store the input as a comment within the comment thread in the content item; and
a processor configured to execute the instructions. 

35 USC § 101 Analysis –Judicial Exception
35 U.S.C. 101 reads as follows:
 

The claimed invention is directed to statutory subject matter, where it concerns the judicial exception.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for online sharing and the collaboration of documents by enabling a notification interface on a client device within a computerized communications network to detect activities within comment threads associated with a portion of one or more documents that are stored by a document system accessible through the network, and presenting notifications that identifies the documents, the comment threads, and the detected activities, wherein a user of the client device will input text to an aforementioned comment thread such that the notification interface will provide the textual input to the document system, which stores the textual input as a comment within the comment thread.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement to document collaboration by detecting activity on a document under collaboration and providing a convenient interface for a client device that enables navigation between and editing of comment threads to a document that is being collaborated on.
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Shukla et al. (U.S. 2017/0214643 A1; herein referred to as Shukla) in view of Schneider et al. (U.S. 2006/0053195 A1; herein referred to as Schneider) in further view of Dascola et al. (U.S. 2019/0342252 A1; herein referred to as Dascola) in further view of Yang et al. (U.S. 2018/0101297 A1; herein referred to as Yang does not teach separately or in combination, a method, article of manufacture, and 
Shukla is directed to an activity notification system for activities surrounding files.
Schneider is directed to a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a so-called collaboration place. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays.
Dascola is directed to electronic devices that display event notifications, including but not limited to electronic devices that provide interfaces for efficient display and management of notifications.
Yang is directed to electronic devices with touch-sensitive surfaces, including but not limited to electronic devices with touch-sensitive surfaces that provide notifications of received communications.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for enabling a computing device that upon notifying a user of the computing device of detecting activity on a plurality of applications, uses the notification interface of the computing device in visual association with the notification and concurrent with the notifications to provide a response interface configured to receive input from the user of the computing device, wherein the input from the user is entered directly from the notification interface without having to access the content item from the application associated with the content item.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Shukla, which teaches detecting activity (see ¶ [0039]) by a computing device ( see Fig. 1, client computing device 104), within a comment thread in a content item (e.g. file) (see ¶ [0041]) stored by a content management system (see ¶ [0015]) , the computing device having an application installed thereon for accessing the content item (see ¶ [0024]), wherein the comment thread is associated with a portion of the content item (see ¶ [0041]).  Shukla does not teach features of the notification interface recited in the claim language.  When considering prior art Schneider in combination with Shukla, the combination teaches present, within a notification interface (e.g. main user-interface window of a client) (see ¶ [0139] ) a response interface element configured to receive input (e.g.IM message) from the user of the computing device (see ¶ [0140]) and in response to receiving the input from the user (see ¶ [0018]) providing the input to the content management system, the content management system configured to store (see ¶ [0018]) the input as a comment within the comment thread in the content item (e.g. object) (see ¶ a notification interface (see Fig. 5A4,  ¶ [0206]) of a computing device operating system interface of the computing device  (see Fig. 5B,  ¶ [0208]) separate from the application that is dedicated to notifying a user of the computing device of detected activity (see Fig. 5H, ¶ [0211]) on a plurality of applications installed on the computing device (see Fig. 4A, ¶ [0154])  including the application (e.g. Social Media application) and at least one additional application (e.g. news application) (see ¶ ¶ [0229-0230]) notification that identifies the detected activity  (e.g. event)(see ¶ [0230]), the notification interface displaying notifications associated with other content items stored by the content management system (see ¶ [0231] ).   However the combination of Shukla,   Schneider, and Dascola does not teach that the response interface receives user input in visual association with the notification, and concurrent with the notifications, as recited in the claimed invention.  When considering prior art Yang, in combination with Shukla, Schneider, and Dascola, the combination teaches in visual association with the notification, and concurrent with the notifications, a response interface element configured to receive input (see Yang ¶ [0008], ¶ [0015]). However the combination of Shukla, Schneider, Dascola, and Yang fails to accomplish the operational requirement that the user is able to enter the input directly from the notification interface without having to access the content item from the application associated with the content item, as required in the claim language.  As such, the claimed invention is distinguished from the prior art.  
The limitations as recited (“a response interface element configured to receive input from the user of the computing device, wherein the input from the user is entered directly from the notification interface without having to access the content item from the application associated with the content item”) and as an ordered combination identify distinctive elements of the claimed invention.  When 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/JAMES N FIORILLO/Examiner, Art Unit 2444